ITEMID: 001-66772
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: MAZUREK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicants, Mrs Maria Mazurek and Mr Tadeusz Mazurek, are Polish nationals who were born in 1932 and 1927 respectively. They live in Rumia, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants shared an apartment with a certain married couple, J.K. and U.K. On 2 November 1992 the applicants requested the Gdynia District Court (Sad Rejonowy) to order eviction of J.K. and U.K. (“the defendants”) from the apartment. They claimed that the defendants had no legal title to occupy the premises.
On 2 February 1993 the Gdynia District Court gave judgment, in which it ordered eviction of the defendants from the applicants’ apartment. The judgment became final. On 27 April 1993 the District Court issued a writ of enforcement.
The case was transferred to the Rumia Municipal Office (Urzad Miasta Rumia) which was charged with enforcement of the judgment by providing the defendants with an alternative dwelling (lokal zastepczy).
On 15 January 1997 the applicants lodged with the Gdańsk Governor (Wojewoda) a complaint about the inactivity of the Rumia Municipal Office. The complaint was transferred to the Gdańsk SelfGovernment Board, which ordered the Rumia Municipal Office to submit the applicants’ casefile. Subsequently, the Rumia Municipal Office informed the Gdańsk Self-Government Board that no decision had yet been made in the case.
Following several complaints made by the applicants to the Municipal Office, the MPs and the Ombudsman, on 19 May 1999 the Rumia Mayor informed them that it was not possible to give an exact date when the proceedings would end because the municipality did not have available a sufficient number of alternative dwellings.
On 3 January 2001 the applicants turned to the Pomorskie Governor complaining about the inactivity of the administrative authorities.
On 5 January 2001 the Pomorskie Governor requested the Rumia Mayor to deal with the case as soon as possible.
On 20 February 2001 the Rumia Mayor provided the defendants with an alternative dwelling.
According to the Law of 2 July 1994 on the Lease of Dwellings and Housing Allowances (Ustawa o najmie lokali mieszkalnych i dodatkach mieszkaniowych), enforcement of a final court’s judgment concerning the provision of an alternative dwelling should be dealt by the municipalities in accordance with the provisions of the Code of Administrative Procedure.
Article 35 of the Code of Administrative Procedure lays down timelimits ranging from 1 month to 2 months for dealing with a case pending before an administrative authority. If those time-limits have not been complied with, the authority must, under Article 36 of the Code, inform the parties of that fact, explain the reasons for the delay and fix a new timelimit.
Pursuant to Article 37 § 1, if the case has not been handled within the time-limits referred to in Articles 35 and 36, a party to administrative proceedings can lodge an appeal to the higher authority, alleging inactivity. In cases where the allegations of inactivity are well-founded, the higher authority fixes a new term for handling the case and orders an inquiry in order to determine the reasons for the inactivity and to identify the persons responsible for the delay. If need be, the authority may order that measures be applied to prevent future such delays.
Until 1 October 1995, under Article 216 of the Code of Administrative Procedure, a party to administrative proceedings could, at any time, lodge with the Supreme Administrative Court a complaint about the fact that an administrative authority had failed to issue a decision.
On 1 October 1995, when a new Law of 11 May 1995 on the Supreme Administrative Court (“the 1995 Act”) took effect, Article 216 of the Code of Administrative Procedure was repealed. Under section 17 of the 1995 Act, a party to administrative proceedings may, at any time, lodge with the Supreme Administrative Court a complaint against inactivity on the part of an authority obliged to issue an administrative decision.
Section 26 of the Law provides:
“When a complaint alleging inactivity on the part of an administrative authority is well-founded, the Supreme Administrative Court shall oblige that authority to issue a decision, or to perform a specific act, or to confirm, declare, or recognise a right or obligation provided for by law.”
Moreover, the Court notes that pursuant to section 30 of the Law, the decision of the Supreme Administrative Court ordering an authority to put an end to its inactivity is legally binding on the authority concerned. If the authority has not complied with the decision, the court may, under section 31 of the 1995 Act, impose a fine on it and may itself give a ruling on the right or obligation in question.
Pursuant to section 31 of the Law, a party to the proceedings who sustains damage as a result of a failure of the administrative body to act in compliance with the judgment of the Supreme Administrative Court given under Article 17 of the Act, is entitled to claim compensation from the administrative authority concerned, according to principles of civil liability as set out in the Civil Code. Such a claim should be first lodged with that authority. A decision on the compensation claim should be taken by that administrative authority within three months.
If the authority concerned fails to give a ruling in this respect within this timelimit, or if the party is not satisfied with the compensation granted, a compensation claim against the administrative body can be lodged with a civil court.
Section 34 of the 1995 Act sets out the requirement of the exhaustion of available remedies before lodging a complaint with the Supreme Administrative Court. Accordingly, a complaint concerning alleged inactivity should be preceded by the lodging of a complaint with an administrative organ of a higher level, pursuant to the abovementioned Article 37 of the Code of Administrative Procedure.
